Magnus International Resources, Inc. 115 – 280 Nelson Street Vancouver, BC V6B 2E2 Re:Magnus International Resources, Inc. Form 10K for the Fiscal Year Ended July 31, 2009 Filed November 13, 2009 File No. 000-49961 To: Craig Arakawa Dear Craig: The following are our responses to your comments on Magnus’ Form 10K for the fiscal year ended July 31, 2009. 1. Perhaps “major cash commitments” is not the best description here. The term “major” is used relative to the Company’s expenditures which are not large on an absolute basis but are “major” as a percentage of the funds being spent by the Company. The Company has funded its cash commitments in fiscal year 2010 from proceeds collected from the sale of the Company’s Chinese subsidiary, Long Teng Mining. The Company anticipated using the proceeds received to pay some of the existing liabilities of the Company and to provide working capital to fund further exploration of the Uganda properties and general administration of the Company.In fiscal year 2010, the Uganda exploration activities that the Company has undertaken are surface soil and stream sediment sampling and lab analysis of the resulting samples. In fiscal year 2011, the Company intends to raise capital through either loans or equity and also intends to find partners to fund exploration on specific projects. 2. Suggested new paragraph (second paragraph under Liquidity and Capital Resources in the MD&A section): The Company has experienced total losses during the exploration stage amounting to $21,826,615 as of July 31, 2009.As of July 31, 2009, the Company had a total of $20,704 in cash and cash equivalents. Subsequent to July 31, 2009, in October and November 2009, the Company received 13.5 million RmB (approximately $1,890,000) owed to it for the sale of Yunnan Long Teng Mining Ltd. The Company anticipates using the proceeds received to pay some of the existing liabilities of the Company and to provide working capital to fund further exploration of the Uganda properties and general administration of the Company. After considering the receipt of the 13.5 million RMB subsequent to the year end, the Company has insufficient funds to sustain operations over the course of the next twelve months. These factors raise substantial doubt about the Company's ability to continue as a going concern.The ability of the Company to meet its commitments as they become payable, including the exploration and development of mineral properties and projects, is dependent on the ability of the Company to obtain necessary financing or achieving a profitable level of operations.There are no assurances that the Company will be successful in achieving these goals. 3. Magnus’ management will revise the 10K filing to present only the last two years instead of the last three years of financial statements. Our accountant mistakenly put a third year in the statements. Magnus’ management believes that it is not required to include three years of financial statements since the Company is a Small Business Issuer and is thus only required to report two years of financial statements in the July 31, 2009 Form 10K-SB. 4. We agree with your comments and will file an amendment reflecting the disclosure pertaining to the period August 1, 2002 to July 31, 2005 as unaudited. 5. In an amended 2009 Form 10K we will modify our Statement of Stockholders’ Equity to include activity for the periods from August 1, 2002 to July 31, 2005. See attached amended Statement of Stockholders’ Equity. 6. The reason for thedeparture from the standard deferral approach was that, unlike in North America, an exploration license in China or Uganda does not confer the right to mine or exploit the results of the exploration. The exploration license confers the right to explore only, and if the company then wants to develop a property once mineralization has been discovered, further rights must be granted by the respective government authority. Therefore the test of a company having an asset is not met. Since Magnus’ management believes that expensing of mineral property acquisition costs is the correct accounting policy, Magnus’ management believes it is not relevant to submit the acquisition schedule that has been requested. The acquisition costs incurred are described in detail in the Company’s financial statement notes and sections of the current and past 10K filings since the first acquisition was made in 2004. 7. Both Long Teng and Western Mining were consolidated subsidiaries.Theassets of both were written off in Magnus’ financial statements as at July 31, 2007 due to the lack of any value as assets held for sale in management’s assessment (see discussion below under the second point of item 8). No value was ascribed to the exchange of the interest in Western Mining for an interest in Long Teng because both had been previously assessed by management as having no value. Of course, the subsequent sale of Long Teng established that there was value to Long Teng. Had a value been ascribed to the exchange of Western Mining for the last 10% of Long Teng, a gain would have been recognized on the sale of Western Mining and the gain on sale of Long Teng would have been reduced by the same amount. Therefore the accounting and net income effect would have been the same in the end result. 8. The following is stated on page 41: On May 28, 2008, the Company entered an agreement to sell 100% of Long Teng (including the remaining 10% the Company was then negotiating to acquire) for proceeds of RMB 21,000,000 (approximately $3,072,000). The 2 Company subsequently entered into a number of amending agreements (including penalties for late payment) relating to the sale of Long Teng. As at July 31, 2009, Magnus had received a total of RMB 8.42 million (about $1,234,000) in proceeds from the sale of Long Teng and was still owed 13.5 million RMB (about $1,976,000). In the Future Plans section on page 23 the following is stated: The largest expected source of capital for the year 2009-10 is the collection of monies owed to Magnus from the sale of Long Teng Mining in China. Magnus received 10 million RmB (approximately $1.466 million) in October 2009. 3.5 million RmB (approximately $510,000) remains to be collected. Magnus was sent RMB 7 million as the first payment for the sale of Long Teng Mining in late May 2008. RMB 4.5 million of these monies were sent from the purchaser’s bank account to the bank account of a Chinese intermediary. Of these monies, the Company has so far received US $476,000 and is owed approximately US $182,000 which is fully reserved – the balance of the RMB 7 million. The Company intends to collect the remaining balance in fiscal year 2010. Magnus signed an original agreement in May 2008 to sell Long Teng for 21 million RmB. The first 7 million RmB was advanced in May 2008 by the purchaser to accounts designated by Magnus. 2.5 million RmB was sent the bank account of Long Teng and 4.5 million RmB (approximately $658,000) was sent to the account of an intermediary in China. As stated on page 23, out of the 4.5 million RmB, Magnus has so far received US $476,000 and is owed approximately US $182,000 by the intermediary, which is fully reserved. Subsequent to May 2008, through negotiation, Magnus had an extra 1.42 million RmB in late penalties added to the total sale proceeds that the Company should receive from the sale of Long Teng, bringing the total sale price to 22.42 million RmB. The $476,000 on page 23 refers to the amount that has been received by Magnus from the 4.5 million RmB that was sent to an intermediary in May 2008. $182,000 of this 4.5 million RmB had not been received by Magnus as at July 31, 2009. A total of $1234,000 had been sent by the purchaser of Long Teng to Magnus or its designated intermediaries as at July 31, 2009. Magnus will further clarify all payments received from the sale of Long Teng in an amended 10K filing. As at July 2007, Magnus' ability to raise further funds to finance further exploration was hampered by the fact thatno significantmineralization had been discovered during exploration activities conducted by the Company on the property. The only prospect for recovery of money invested by Magnus was throughsale of theproperty, butthere was no deal in the works at the time. It was impossible to ascribe any value, as the value would be subjective to a particular purchaser, and there was no such prospective purchaser at the time management did its assessment. Even if there were any such value, it would be due to perceived value in the exploration rights, but since the acquisition costs of the exploration rights are expensed in the consolidated financial statements as discussed under item 6 above, it would not be appropriate to recognize and capitalize any value in the exploration rights. In May 2008, the Company was able to negotiate and sign a deal to sell the Long Teng Mining subsidiary that holds the Huidong project for 21 million RmB (approximately $3,072,000). This purchaser had exploration and mining licenses on properties adjacent to the Huidong project and approached staff at Magnus’ China office with interest in purchasing the property. The sale price and other terms of the sale contract were agreed upon after discussions over a period of about two months. 3 The Huidong exploration license was subject to an annual review by the local county government, subject to renewal by the provincial government based on their satisfaction about the amount of work being performed at the property, and was also subject to certain expenditures being made by the Company within certain time periods. Thus, Magnus was also at risk of losing the Huidong license or not being able to transfer it to another party if there were issues raised by certain Chinese government bodies. In summary, the Company took the approach of writing its China assets down to zero as at July 31, 2009 and per the above reasons management believes that there were significant reasons for doing so. Magnus’ assets in China in the accounts consisted of prepaid expenses and deposits and fixed assets. As the Assets were held for sale, it was appropriate to write them down to their value in a sale. The prepaid expenses and deposits related to the company’s subsidiaries in China, and management believed they would have to value as to a purchaser in a sale, and therefore they had no value. Of the fixed assets, many assets were portable and were in the hands of members of our former JV partnerthat had worked on the project and there wasexpectation they would have onlynominal value due to having been used out in the field.Fixed assets in the Company’s China office comprised mainly of furniture, computer and other office equipment, and Magnus management’s assessment was that these would have no value to a purchaser.Accordingly, the assets were all written down to $0. We will amend this item for consistency in an amended 10K filing. 4 MAGNUS INTERNATIONAL RESOURCES INC. (An Exploration Stage Company) Consolidated Statement of Stockholders' Equity(Deficit) (Expressed in US Dollars) Common Stock Amount Preferred stock Subscription received Promissory notes receivable for subscriptions Common Stock to be Issued Cumulative Other Comprehensive Income (loss) Additional Paid in Capital (Deficit) Accumulated During Exploration Stage (Deficit) Accumulated Prior to Exploration Stage Stockholders’ Equity (Deficit) Balance July 31, 2002 $ - $
